Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 4/11/2022 has been entered.  An action on the RCE follows.

Summary of claims
	Claims 1-20 are pending, 
	Claims 1, 14 and 19 are amended,
	Claims 1, 14 and 19 are independent claims,
             Claims 1-20 are rejected.

Response to Arguments
	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 7-9, filed 4/11/2022, with respect to claims 1-20, have been considered but are found moot in view of new rejection ground(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skidmore (US 2011/0138309) cited in PTO-892 dated 03/30/2021, in view of Sunna (US 2015/0193585) cited in PTO-892 dated 06/15/2021, in further view of Dean-Henricks (US 2018/0038610).
Regarding Independent Claim 1,
Skidmore teaches a system for controlling healthcare settings comprising:
a processor ([0025], Fig. 1: One or more processors 116) to:
detect a setting selection with a user interface displayed with a touchscreen display device ([0037]: Selection of one of the settings elements 304 is detected);
generate a modified setting menu to be displayed with the user interface ([0043]: The examiner has interpreted settings menu (setup animation window 402) to be modified because a visual indication of one of the selected elements 404 is generated), wherein the modified setting menu comprises at least an adjusted setting value ([0046], Fig. 5: Changed ventilatory setting value 504 has been changed to a value of 12 breaths/min) and a cancel indicator (Fig. 5: Cancel element 512), wherein the cancel indicator is a region of the user interface configured to … detect a cancellation selection of the cancel indicator ([0047]: cancel element 512 may cancel a pending setting value);
determine whether a confirmation selection confirms the adjusted setting value and, if so, modify the current setting value to the adjusted setting value based on the confirmation selection ([0040]: If the user accepts changes to the ventilatory settings, setup animation window 302 may automatically close and actual ventilatory settings 308 may be automatically populated with the accepted changed settings values); and
determine whether a cancellation selection of the cancel indicator is detected and, if so, close the modified setting menu without adjusting the current setting value ([0047], Fig. 5: A user may cancel a pending setting value and close the setup animation window 502 by selecting cancel element 512).
Skidmore does not teach:
wherein the modified setting menu is displayed overlaying a setting being modified.
	However, Sunna teaches wherein the modified setting menu is displayed overlaying a setting being modified ([0071], [0078]-[0084], [0091], [0107], Figs 5A-5B: The examples show second content 40, which represents the modified setting menu, overlaying first content 30, which represents the setting that is being modified).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore and Sunna so that the modified setting menu overlays a setting being modified.
	One of ordinary skill in the art would be motivated to do so in order to yield the obvious result of preserving display space.
	Skidmore and Sunna do not teach wherein the cancel indicator provides a representation of a current setting value for one or more of the healthcare settings adjacent to the adjusted setting value within the modified setting menu.
	However, Dean-Henricks teaches provide a representation of a current setting value for one or more of the healthcare settings adjacent to the adjusted setting value within the modified setting menu (Fig. 6: providing an indicator representing a current setting value “Indoor Humidity: 31%” under the adjusted setting value “45%” in the settings menu).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore and Sunna with Dean-Henricks so that the current setting value is displayed next to the adjusted setting value in the setting menu.
One of ordinary skill in the art would be motivated to do so because all the claimed elements were known in the prior art. The prior art references include each claimed element, although not in a single prior art reference with the only difference between the claimed invention and the prior art references being the lack of combination of the elements in a single prior art reference. One of ordinary skill in the art would understand that the results of the combination were predictable. Skidmore teaches displaying a proposed setting value (Fig. 5, 504) and a current setting value (Fig. 5, 510) on the same user interface. By replacing the text in the cancel indicator as taught by the combination of Skidmore and Sunna with a user interface indicator representing a current setting value next to the adjusted setting value as taught by Dean-Henricks, user may aware when select “cancel,” the adjusted setting value will not be made and the “old” setting value will be maintained. Therefore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395). 

Regarding Dependent Claim 2,
	Skidmore, Sunna, and Dean-Henricks teach the system of claim 1. Skidmore further teaches wherein the system is a respiratory device ([0022], Fig. 1: The system is a ventilator).

Regarding Dependent Claim 3,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 1. Skidmore further teaches wherein the setting comprises a respiratory parameter ([0032]: “variety of settings for governing the proper delivery of ventilation to a patient”), or a gas control parameter ([0032]: “One or more settings for flow may also be provided”).  

Regarding Dependent Claim 4,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 3. Skidmore further teaches wherein the gas control parameter comprises a gas flow, NO2 flow, an oxygen flow, an air flow, a total flow, an anesthetic agent percentage, a carbon dioxide setting, or an oxygen percentage ([0032]: A fractional inspired oxygen (FiO2) refers to a percent of oxygen delivered to a patient).  

Regarding Dependent Claim 5,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 3. Skidmore further teaches wherein the respiratory parameter comprises a tidal volume ([0031], Fig. 2: Ventilatory settings 204 may include settings tidal volume), a ventilation pressure ([0032], Fig. 2: “A setting for positive end-expiratory pressure (PEEP) may be included as well”), or a respiration rate ([0044]: A frequency setting indicates the user’s breaths per minute). 

Regarding Dependent Claim 6,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 1. Sunna further teaches wherein the modified setting menu further comprises an adjustment widget that detects an increased adjustment to the setting or a decreased adjustment to the setting ([0091]: “the user may change the setting by suitable elements, like sliders, +/− or up/down buttons”).

Regarding Dependent Claim 8,
	Skidmore, Sunna, and Dean-Henricks teach the system of claim 1. Skidmore further teaches wherein the determining whether the confirmation selection confirms the adjusted setting value comprises detecting a confirmation gesture applied to the user interface ([0048]: A selection of accept change element 514 confirms adjusting a setting).

 Regarding Dependent Claim 11,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 8. Skidmore further teaches wherein the confirmation gesture comprises a force applied to a region of the user interface that excludes both a display of the adjusted setting value and a dead space region proximate the display of the adjusted setting value ([0038], [0048]: The user selects the accept change element 514 using a physical touch input. The input is applied in an area of the user interface that excludes the adjusted setting value and an empty area of the screen. Sunna also teaches this limitation in [0104]).

Regarding Dependent Claim 13,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 1. Skidmore further teaches wherein the processor is to modify the adjusted setting value in response to a control knob input detected by a control knob electronically coupled to the system ([0046]: “Settings may be changed via any suitable means, for instance, via direct input into a settings input field, via use of a scroll wheel, thumbwheel, knob”).

Regarding Independent Claim 14,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 16,
	This claim is similar in scope claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Regarding Independent Claim 19,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Regarding Dependent Claim 20,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Skidmore (US 2011/0138309) in view of Sunna (US 2015/0193585) in view of Dean-Henricks (US 2018/0038610) in further view of Coffeng (US 2012/0319848) previously cited in PTO-892 dated 03/30/2021.
Regarding Dependent Claim 7,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 6, but do not teach wherein the processor is to modify the adjusted setting value in response to an adjustment selection of the adjustment widget, wherein the adjustment widget is a spinner widget.
However, Coffeng teaches wherein the processor is to modify the adjusted setting value in response to an adjustment selection of the adjustment widget, wherein the adjustment widget is a spinner widget ([0029], Fig. 4: Roller widget 44 can be used to adjust a parameter).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore, Sunna, and Dean-Henricks with Coffeng so that the adjustment widget is a spinner widget.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a smooth user adjustment tool to modify a parameter (Coffeng [0029]).

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable by Skidmore (US 2011/0138309) in view of Sunna (US 2015/0193585) in view of Dean-Henricks (US 2018/0038610) in further view of Shiomi (US 2020/0201476) previously cited in PTO-892 dated 03/30/2021.
Regarding Dependent Claim 9,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 8, but do not teach wherein the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value, wherein the force is applied for a period of time that exceeds a threshold.
However, Shiomi teaches wherein the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value, wherein the force is applied for a period of time that exceeds a threshold ([0037]: An object displayed on the user interface receives a pressure input that exceeds a threshold period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore, Sunna, and Dean-Henricks with Shiomi so that the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value, wherein the force is applied for a period of time that exceeds a threshold.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by preventing users from unintentionally changing a setting by requiring a region on the user interface to receive a forceful input (Shiomi [0003]).

Regarding Dependent Claim 10,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 8, but do not teach wherein the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value followed by a release of the force or wherein the confirmation gesture comprises a pushing force applied to a control knob of the system followed by a release of the force applied to the control knob.
However, Shiomi teaches wherein the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value followed by a release of the force ([0037]: A touch gesture that comprises a pressure input is received on a displayed object in the user interface for a threshold period of time and is then removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore, Sunna, and Dean-Henricks with Shiomi so that the confirmation gesture comprises a force applied to a region of the user interface that displays the adjusted setting value followed by a release.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by preventing users from unintentionally changing a setting by requiring a region on the user interface to receive a forceful input (Shiomi [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Skidmore (US 2011/0138309) in view of Sunna (US 2015/0193585) in view of Dean-Henricks (US 2018/0038610) in further view of Haider (US 2008/0082362) previously cited in PTO-892 dated 03/30/2021.
Regarding Dependent Claim 12,
Skidmore, Sunna, and Dean-Henricks teach the system of claim 1, but do not teach wherein the modified setting menu comprises one or more predetermined values for the setting and wherein the processor is to determine the one or more predetermined values for the setting based on historical physiological data for a patient.
However, Haider teaches one or more predetermined values for the setting and wherein the processor is to determine the one or more predetermined values for the setting based on historical physiological data for a patient ([0059]: A settings menu displays predetermined values that are based on a patient’s past data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skidmore, Sunna, and Dean-Henricks with Haider so that the modified settings menu includes predetermined values for the setting based on historical physiological data for a patient.
One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing quick access to previously used settings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA LU whose telephone number is (571)270-1410 and fax number is (571)270-2410. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA LU/Examiner, Art Unit 2171